Citation Nr: 0522251	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  04-08 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the May 5, 1986, VA rating decision reducing the 
70 percent rating of paranoid schizophrenia to 10 percent, 
constituted clear and unmistakable error.   


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from January 1964 to 
September 1967.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 2003 rating 
decision of the Chicago, Illinois, Department of Veterans 
Affairs (VA) Regional Office (RO), which found no clear and 
unmistakable error (CUE) in a May 1986 rating decision which 
reduced a 70 percent rating for paranoid schizophrenia to 
10 percent rating, effective August 1, 1986.  

This case is now ready for appellate review.  


FINDINGS OF FACT

1.  By rating decision of May 1986, the RO proposed to reduce 
the veteran's 70 percent rating for paranoid schizophrenia to 
10 percent, effective August 1, 1986.  The veteran did not 
complete an appeal.  

2.  The unappealed May 1986 rating decision which reduced the 
veteran's 70 percent rating for paranoid schizophrenia to 
10 percent, effective August 1, 1986, was clearly and 
unmistakably erroneous in its decision to reduce the 
veteran's rating based on one examination; and if such error 
was not made, the veteran's rating at that time would not 
have been reduced.  


CONCLUSION OF LAW

There was CUE in the May 1986 RO decision reducing the 
veteran's 70 percent rating for paranoid schizophrenia to 
10 percent, effective August 1, 1986.  38 C.F.R. 
§§ 3.105(a)(e), 3.344 (1986).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that CUE is present in a May 1986 rating 
decision, which reduced his disability rating for 
schizophrenia from 70 to ten percent.  Having carefully 
considered the record in light of the then-applicable law, 
the Board will grant the appeal.  

Under applicable criteria, RO decisions that are final and 
binding will be accepted as correct in the absence of clear 
and unmistakable error. See 38 C.F.R. § 3.105(a).  The 
question of whether clear and unmistakable error is present 
in a prior determination is analyzed under a three-pronged 
test.  First, it must be determined whether either the 
correct facts, as they were known at the time, were not 
before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed and evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied.  Second, the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made."  Third, a determination that there was clear and 
unmistakable error must be based on the record and the law 
that existed at the time of the prior adjudication in 
question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).  

It has been observed by the United States Court of Appeals of 
Veterans Claims (Court) that clear and unmistakable error is 
a very specific and rare kind of error.  "It is the kind of 
error, of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Thus, even where the 
premise of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and 
unmistakable."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) 
(citing Russell at 313).  The Court has defined clear and 
unmistakable error as administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1992).  However, the mere misinterpretation of 
facts does not constitute clear and unmistakable error.  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  

At the time of the May 5, 1986 rating decision, the governing 
law and regulation provided, as they do now, that where a 
reduction in evaluation of a service-connected disability or 
employability status is considered warranted and the lower 
evaluation would result in a reduction or discontinuance of 
compensation payments currently being made, rating action 
will be taken.  The reduction will be made effective the last 
day of the month in which a 60 day period from date of notice 
to the payee expires.  The veteran will be notified at his or 
her latest address of record of the action taken and 
furnished detailed reasons therefore, and will be given 
60 days for the presentation of additional evidence.  
38 C.F.R. § 3.106(e).  

In this case, the RO satisfied these procedural requirements.  
By rating decision of May 1986, the VA proposed to reduce the 
veteran's 70 percent rating based on VA examination, 
effective August 1, 1986.  The veteran was notified of this 
proposed action by VA letter of May 12, 1986, to the 
veteran's latest address of record.  He was informed in the 
notice letter that it was determined that his service-
connected psychosis had improved and that he had 60 days from 
the date of the letter to present additional evidence that 
his condition had not improved.  

The veteran did not respond, and the RO reduced the veteran's 
rating to 10 percent, effective August 1, 1986.  Thus, the RO 
satisfied the appropriate procedural requirements.  Inasmuch 
as the RO complied with the procedural requirements of 
38 C.F.R. § 3.105(e) at the time, the question remains 
whether the reduction was proper based upon the applicable 
regulations then effective under 38 C.F.R. § 3.344.  

The provisions of 38 C.F.R. § 3.344 in effect at that time 
indicated, in pertinent part, that rating agencies will 
handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
It is essential that the entire record of examination and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  Examinations less 
full and complete than those on which payments were 
authorized or continued will not be used as a basis for 
reduction.  Ratings on account of diseases subject to 
temporary or episodic improvement, e.g., manic depressive or 
other psychotic reaction, will not be reduced on any one 
examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Moreover, 
though material improvement in the physical or mental 
condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a).

The record indicates that the veteran was initially rated 
70 percent by rating decision of October 1967.  This rating 
was based on the veteran's service medical records alone and 
the rating was made effective October 1, 1967, the beginning 
of the month after his separation from active service.  

The veteran did not undergo any VA psychiatric screening 
until he was referred for a consultation in April 1986.  That 
report indicated that the veteran was verbal, coherent, and 
soft spoken.  He related that he did not get along with 
people and preferred to be on his own.  He heard voices 
occasionally, but not at the time of the examination.  He 
complained of poor sleep, but denied hallucinations, feeling 
depressed, or suicidal.  His memory was described as OK.  His 
insight and judgment were fair and his affect and behavior 
were appropriate.  The impression was paranoid schizophrenia 
, in remission.  

Although there was improvement shown by the April 1986 
consultation, there was little to no information reported by 
the screener as to sustained improvement.  To the extent that 
such may be suggested in the report of consultation, it is 
clear that it was made on the basis of one examination in 
over an 18 year period.  

This is not an example of a disagreement in how the facts 
were weighed or evaluated, but clearly the regulation 
provisions were incorrectly applied at that time.  Had the 
error in applying the regulations at that time not been made 
(reducing the rating based on one examination), the outcome 
would have been manifestly changed.  

Accordingly, the record indicates that there was CUE in the 
May 5, 1986 rating decision which reduced the veteran's 
70 percent rating for paranoid schizophrenia to 10 percent, 
effective August 1, 1986.  


ORDER

The May 5, 1986 rating decision was clearly and unmistakably 
erroneous, and the appeal is granted.  


	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


